IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BRUCE FLOYD,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-4312

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 18, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Bruce Floyd, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.